Citation Nr: 1113951	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-34 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to October 15, 2002, for a grant of service connection for residuals of back injury with degenerative disc disease L4-5, L5-S1.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in June 2008, a statement of the case was issued in September 2008, and a substantive appeal was received in October 2008.

The Board notes that the Veteran's appeal originally included a number of additional issues, as reflected in the statement of the case.  However, the October 2008 substantive appeal expressly and specifically limited the appeal to the issue addressed in this Board decision.  No other issues are currently in appellate status.

The Veteran testified at a Board hearing in April 2010.  The transcript of this hearing is of record.

Also of importance is that the Veteran raised a contention of clear and unmistakable error (CUE) for the first time in this appeal in the October 2008 substantive appeal; she argued that a May 1978 RO rating decision denying service connection for a low back disability contained CUE because she raised the claim within a year of the conclusion of her military service (the Board observes that the basis of the May 1978 RO denial appears to have been that there was no chronic back disability diagnosed at that time).  The October 2008 substantive appeal was the first instance of the Veteran raising a CUE contention during the course of this appeal.  The RO has not specifically considered whether there was CUE in the May 1978 rating decision, and the Board is precluded from considering this question in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326 (2006) (Board lacked jurisdiction to review on the merits a request for revision of RO decision on the basis of a theory of CUE which had not first been presented or adjudicated by the RO).  The Board must therefore hereby refer the CUE claim to the RO for adjudication at that level.

Because CUE claims are unique claims that are collateral attacks on prior final rating decisions, and because the law and regulations governing such issues are different from the adjudicatory action required in addressing a claim for an earlier effective date, the Board finds that the CUE claim is not intertwined with the earlier effective date issue on appeal.  This is so even though the result of an award based on a finding of CUE can be the grant of an earlier effective date.  No CUE claim has been developed for the Board's review.  Consequently, the effective date question on appeal is addressed in the decision below and the CUE claim is referred to the RO for adjudicatory action.

The Veteran's April 2010 Board hearing testimony advanced contentions for several claims that are not currently in appellate status.  The issues of entitlement to increased ratings for service connected disabilities of the neck, back, and radiculopathy of the extremities, and the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for other disabilities of the hips and lower extremities, appear to have been raised by the hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

By a March 2004 rating decision, the RO granted service connection for residuals of back injury with degenerative disc disease L4-5, L5-S1, effective October 15, 2002; the Veteran did not appeal this assignment of an effective date.


CONCLUSION OF LAW

The March 2004 RO decision, which assigned an effective date of October 15, 2002, in a grant of service connection for residuals of back injury with degenerative disc disease L4-5, L5-S1, is final.  38 U.S.C.A. § 7104 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal to the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because the finality and effect of a prior unappealed RO decision is outlined in statute and regulation, the Board's review in this case is limited to interpreting the pertinent law and regulations.

Analysis

The Veteran contends, including as explained in the presentation of this appeal at the April 2010 Board hearing, that correspondence submitted by the Veteran within a year following at least one prior RO rating decision denying entitlement to service connection for a back disability should be construed as a notice of disagreement.  The Veteran contends that such an appeal should be considered to have been pending through the time of the March 2004 grant of service connection such that an earlier effective date based upon an earlier claim would be for consideration.  The Veteran's other contentions in connection with this appeal have sought assignment of an effective date as early as the day of discharge from military service in 1978.

However, the Board notes that all the rating decisions and appeals concerning denial of service connection for a low back disability were necessarily prior to the March 2004 RO rating decision that granted service connection for residuals of back injury with degenerative disc disease L4-5, L5-S; the March 2004 RO rating decision made the final determination of the effective date for assignment in granting service connection for that disability.  In the March 2004 rating decision, service connection was established for residuals of back injury with degenerative disc disease L4-5, L5-S1, effective October 15, 2002.  The Veteran did not file any timely appeal concerning the assignment of the effective date; the Veteran's June 2004 notice of  disagreement did not raise any contentions to appeal the specific issue of the assignment of the effective date.  That March 2004 decision's assignment of the effective date is final.  38 U.S.C.A. § 7104 (West 2002).

In September 2007, the Veteran expressed that she sought revision to an earlier effective date for service connection for residuals of back injury with degenerative disc disease L4-5, L5-S1, and the current appeal ensued.  The Veteran's September 2007 correspondence was not submitted within the one year period for appealing the March 2004 RO decision that assigned the effective date being challenged, therefore this is not a timely appeal of that effective date assignment.  Rather, this appeal arises from the Veteran's attempt to raise a freestanding claim to revise the effective date assigned in a prior final decision.

Although the Veteran is now advancing a claim for an earlier effective date for the establishment of service connection for residuals of back injury with degenerative disc disease L4-5, L5-S1, the United States Court of Appeals for Veterans Claims (Court) has made it clear that there can be no freestanding claim for an earlier effective date because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  In other words, the finality of the effective date precludes an attempt to now claim an earlier effective date on grounds other than clear and unmistakable error.

The Board notes, as discussed in the introduction section of this Board decision, that the Veteran has subsequently articulated a contention regarding CUE, and that CUE claim raises a distinct issue that must be referred to the RO for adjudication.  However, the issue currently in appellate status does not involve any articulated contention regarding clear and unmistakable error.  The Board is bound to deny this claim as a matter of law.


ORDER

The appeal is denied as a matter of law.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


